Case: 1:20-cv-00213-ACL Doc. #: 1-1 Filed: 10/08/20 Page: 1 of 5 Pah
xX

ibit "A"

IN THE 36TH JUDICIAL CIRCUIT, BUTLER COUNTY, MISSOURI

   

 

Judge or Division: | Case Number: 20BT-CV02072
MICHAEL MARTIN PRITCHETT L
Plaintiff/Petitioner: Plaintift’'s/Petitioner's Attomey/Address
' STACIE J HIGHFIELD ANDREW RICHARD TARRY

815 INDEPENDENCE
vs. CAPE GIRARDEAU, MO 63703

Defendant/Respondent: Court Address.
_ WAL-MART STORES EAST. LP | 100 NORTH MAIN ST
- Nature of Suit: POPLAR BLUFF, MO 633901
CC Pers Injury-Othar {Date File Stamp.

Summons in Civil Case

The State of Missouri to: WAL-MART STORES EAST, LP
Alfas:

702 SW 8TH STREET
BENTONVILLE, AR, MO 727416

COURTREAL OF You are summoned to appear before this court and to file your pleading to the petition, a

(Dates copy of which is attached, and to serve a copy of your pleading upon the attorney for
2 plaintiffipetitioner at the above address all within 30 days after receiving this summons,

exclusive of the day of service. If you fail to file your pleading, judgment by default may

be taken against you for the relief demanded in the petition. Mule 7 Gilat

9/15/2020
Date Clerk
Funherintomalm
Sheriff's or Sarver’s Retum
Nate to serving officer: Summons should be retumed to the court within 30 days after the date of issue.
| carufy thal | have served Ihe abave summons by (check one)
[.] delivering a copy of the summons and a copy of the petition io the defendanuraspondent.

([] leaving a copy of tne summons and a copy of the petition al the dwelling place or usual abode of the defendanUrespondent with
_a person of the defendan!'s/respondeni’s family over the age of

15 years who permananily resides with the defendanUrespandent.
C (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:

 

BUTLER COUNTY — —

 

 

 

 

 

 

 

 

 

 

— (name} _ (Utle),
[7] other: a ——— ————
Scrvedat Z (address)
in _ {County/Cily of Si, Louis). MO, on (date} al (time).
Printed Name of Sheriff or Server — Signalure of Sheriff or Server
Must be sworn before a notary public if not servod by an authorized officer:
Subscribed and sworn to before me on __ ee _ (date)
(Seai}
My Commission expires _. 7
Dale Nolary Public
Sheriff's Fees, if applicable
Summons S
Non Est S

Sheaff's Daputy Salary
Supplemental Surcharge 5 40.00
Mileage s ( miles @$._ sper mile)
Total ———
| Acopy of the summons and a copy of the pctition must be served on each defendant/respondent. For methads of service on atl

classes of suits. sae Supreme Court Rule 54.

 

OSCA (UG- 18) SM3U (SMCC} Far Court Use Only Document id # 20-SMCC-318 " of j Cri Procedure Form No, 1, Rules $4.04 - $4.05
5473 and 5¢ 70 506.170 - S06 140. and 506 150 RSMo
Case: 1:20-cv-00213-ACL Doc. #: 1-1 Filed: 10/08/20 Page: 2 of 5 PagelD #: 5

20BT-CV02072

Wl:

IN THE CIRCUIT COURT OF BUTLER COUNTY, MISSOURI

STACIE HIGHFIELD,

Plaintiff,

WAL-MART STORES EAST, LP.
702 S.W. 8TH Street
Bentonville, AR 72716-0215,

bac

)
)
)
)
)
Vv. ) Case No.:
)
)
)
)
)
)

Defendant.

PETITION
COMES NOW, Plaintiff, Stacie Highfield, by and through her attomey,
Andrew R. Tarry of the Tarry Law Firm, L.L.C., for her cause of action against
Defendant, WAL-MART STORES, INC., states and alleges as follows:
PARTIES, JURISDICTION AND VENUE
1. This cause of action arose, and the events and injuries herein alleged
occurred. at Walmart Supercenter No. 19 - 333 South Westwood
Boulevard, Poplar Bluff, Missouri
CAUSE OF ACTION
2. The Defendant is a benevolent corporation and property owner of said
location; organized and existing under the laws of the state and engaged
in the business of operating full-service department stores.
3. On or about June 25, 2020, Plaintiff tripped and fell on damaged/uneven

pavement of the parking lot at said location.
Case: 1:20-cv-00213-ACL Doc. #: 1-1 Filed: 10/08/20 Page: 3 of 5 PagelD #: 6

4. Defendant knew, or by the use of ordinary care should have known, of the
dangerous and hazardous condition of the uneven/damaged pavement of
the parking lot.

Si At all times relevant hereto, it remained the duty of Defendant to use
ordinary care in the maintenance of said pavement of the parking lot to
provide a reasonably safe condition to all patrons of the facility, free from
dangers and hazards; and further required of the Defendant to provide
ample notice or waming when such dangerous and hazardous conditions
did exist.

6 Defendant breached its duty of care by:

a. Failing to properly inspect the pavement of said parking fot to
identify potential dangerous and hazardous conditions;

b. Failing to maintain the condition of said parking lot surface to
prevent and/or repair damaged/uneven pavement;

c. Failing to warn or give notice of existing dangerous and hazardous,
conditions by not posting signage, placing barriers. or otherwise
calling attention to the damaged/uneven pavement of parking tot.

DAMAGES

7 As a direct and proximate result of the negligence of Defendant, Plaintiff
sustained injuries including, but not limited to. head trauma and injuries
of/to her neck, back, right shoulder, right foot and right leg.

8. On or about June 26, 2020, Plaintiff sought emergency medical care at

Poplar Bluff Regional Medical Center.
Case: 1:20-cv-00213-ACL Doc. #: 1-1 Filed: 10/08/20 Page: 4 of 5 PagelD #: 7

9. Plaintiffs above injuries are and were severe, permanent and progressive
in nature, character and extent. Prior to Plaintiffs aforementioned trip and
fall accident, said Plaintiff was without said impairments and disability. She
has suffered, is suffering and will continue to suffer great physical and
mental pain. Plaintiff is physically impaired now and will be in the future.

PRAYER FOR RELIEF
WHEREFORE, Petitioner prays for judgment against Defendant, as follows:
1. General damages in an amount excess of $25,000.00;
2. Medical and related expenses;
3. Legal fees and costs of this action; and

4. Any other and further relief that the court deems proper.

TARRY LAW FIRM, L.L.C.

isi Andrew R. Tarry

Andrew R. Tarry — No. 53061
815 Independence

Cape Girardeau, Missouri 63703
573-651-8644 Telephone
573-651-8636 Facsimile
Attorney for Plaintiff

Caine

fsitey AYRE GU

~ Ora

sac

yb asd
Case: 1:20-cv-00213-ACL Doc. #: 1-1 Filed: 10/08/20 Page: 5 of 5 PagelD #: 8

STATE OF MISSOURI )
) SS.
COUNTY OF CAPE GIRARDEAU )

Stacie Highfield, being first duly sworn upon her oath, states that she is
the Plaintiff named above, and that the facts and matters contained therein are
true and correct according to the best of her knowledge, information, and belief.

Soe Yo _ Ula ghdgale

STACIE HIGHFIELD

Subscribed and sworn to before me in the county and state above
mentioned this | 5th day of Depkember __. 2020.

fy}
- — /
( Tt J
\ = = ™~
~*~ a sy

Notary Public

 

LINDSEY ADAMS
Notary Public - Notary Seo!
SPATE OF MISSOURI
Camm. Number 13475523
Parry County |
My Commission Expires: June 12,2023

 

- AOR ep - OS] 4 AYP HOL pes

IIIALIG|GaS

~URO7 YL

(ye

Ly Fe
